Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 18, 2017

                                       No. 04-16-00656-CV

               IN THE ESTATE OF ALVILDA MAE AGUILAR, DECEASED,

                        From the Probate Court No 2, Bexar County, Texas
                                  Trial Court No. 2012-PC-2802
                            Honorable David Peeples, Judge Presiding

                                          ORDER
       Appellant’s brief was due on December 16, 2016. Because neither the brief nor a motion
for extension of time was filed, this court issued an order on December 29, 2016, ordering
appellant to file an appellant’s brief no later than January 13, 2017. On January 9, 2017,
appellant’s attorney, Mr. Gino Estrada Cavallini, filed a motion stating additional time was
necessary in which to file the brief because the clerk’s record needed to be supplemented. In his
motion, Mr. Cavallini states he has already filed a designation of a supplemental clerk’s record
with the trial court clerk, and asks this court to order the clerk to bill him for the record. The
motion is granted in part and denied in part.

        Mr. Cavallini is hereby ORDERED to pay or make arrangements to pay the clerk’s fee
for preparing the supplemental record no later than January 24, 2017. Mr. Cavallini is also
ORDERED to provide written proof to this court no later than January 24, 2017 that either (1)
the clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2)
appellant is entitled to appeal without paying the clerk’s fee.

       The trial court clerk is hereby ORDERED to file the supplemental clerk’s record as
designated by Mr. Cavallini no later than February 23, 2017.

         Appellant’s brief will be due thirty days from the date the supplemental clerk’s record is
filed.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2017.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court